Citation Nr: 0015986	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating greater than 10 percent from 
December 1995 for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating greater than 50 percent from 
March 1998 for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to 
December 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Initially, the veteran disagreed with a 10 percent evaluation 
that was assigned by the RO in October 1996, when service 
connection for PTSD was granted.  During the 
course of the appeal, the veteran's evaluation was increased 
by the RO to 30 percent in April 1998 and to 50 percent in 
January 1999.  As the 50 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  From the period of December to March 1998, the veteran's 
PTSD was manifested by complaints of sleep problems, and 
irritability; his disability was considerably disabling.  

3.  From March 1998, the veteran's PTSD is manifested by 
complaints of suicidal thoughts, sleep problems, and 
depression; his disability more nearly approximates severe 
impairment.  He also exhibits suicidal ideation, and impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  



CONCLUSIONS OF LAW

1. The schedular criteria for an increased evaluation to 50 
percent from December 1995 have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.130, Code 9411 (1996).  

2. The criteria for an increased evaluation to 70 percent 
from March 1998 have been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.130, Code 9411-9440 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for PTSD in October 1996 and a 
10 percent evaluation was assigned effective from December 
1995.  The record shows that in December 1995, the RO 
received the veteran's claim of entitlement to service 
connection for PTSD.  VA outpatient treatment records show 
that in January 1996, the veteran was evaluated by a VA 
social worker.  The veteran reported having intrusive 
thoughts, having dreams one to two times a year, and having 
increased anxiety when exposed to reminders of service.  He 
reported being depressed, irritable and worried about money.  
He denied a history of hallucinations, suicidal ideation or 
homicidal ideation.  The examiner reported that eye contact 
was minimal, and that the veteran appeared to be alert and 
oriented with no thought disorder.  The veteran reported that 
he had been married for 30 years, that he socialized with 
friends daily and that he enjoyed being with people.  

On VA examination in March 1996, the veteran stated that he 
had intrusive memories of combat.  He reported that he slept 
four to five hours per night and that he had frequent 
awakenings during the night.  The veteran stated that he was 
becoming distant from his wife.  On mental status 
examination, the examiner noted that the veteran had poor eye 
contact, was friendly although somewhat avoidant, and had a 
restricted range of affect which appeared dysphoric.  He was 
alert and oriented in all spheres.  The examiner noted that 
the veteran had good grooming and that there were no clear 
signs of psychotic illness in thought form or content.  The 
examiner stated that there was no looseness of association or 
flight of ideas, no hallucinations, and no suicidal or 
homicidal thoughts.  The examiner stated that the veteran 
seemed to demonstrate an adequate level of insight and 
judgment ability. The Global Assessment of Functioning was 
45.   PTSD, moderate severity, chronic dysthymic disorder, 
was the pertinent diagnosis. 

VA outpatient treatment records show that in December 1996, 
the veteran became nervous and slapped his 12-year-old 
grandson.  It was noted that the veteran had not hit his 
grandson before, but had a long history of physically abusing 
his wife and children.  The veteran was seen in January 1997 
on follow-up from a December 1996 emergency admission.  He 
reported that there had been no further conflicts at home and 
no further incidents in which he had hit his grandson since 
that time.  It was stated that since the veteran still had 
difficulties, the grandson was spending the rest of the 
winter in Florida with his mother.  The veteran was given a 
prescription for Lorazepam.  In May 1997, a VA examiner noted 
that the veteran's prescription had not been refilled, and 
the veteran stated that he did not know if he had tried his 
recently prescribed medications.  

The veteran was examined by VA in December 1997.  It was 
noted that the veteran complained of depression, relieved by 
Lorazepam, feeling edgy and restless, and becoming upset by 
small things.  He reported being easily fatigued, as well as 
irritable.  He stated that he had sleep difficulties, 
including having nightmares about the war.  He reported that 
he had several friends, and that he occasionally went 
fishing.  The veteran stated that he enjoyed going to church 
and shopping.  The veteran reported having suicidal thoughts 
and admitted to feeling homicidal when he became angry.  He 
had no paranoia and no hallucinations.  The examiner reported 
that the veteran was neat and clean in appearance, and his 
affect was full.  The veteran spoke with a normal rate and 
rhythm and it was reported that he was oriented to person, 
place, time and situation.  Judgment was good.  The diagnosis 
was generalized anxiety disorder associated with physical 
disability stress.  

VA outpatient records show that in March 1998, the veteran 
was admitted to a VA facility after he stated that if he had 
a gun he would kill himself, and reported that the week 
before, he had been going to shoot himself but his wife had 
taken his guns away from him.  He was admitted to a closed 
unit and started on medication.  On discharge, it was noted 
that he was alert, cooperative and oriented times 4.  His 
speech was normal in tone and rate, his mood was euthymic, 
and his affect was full ranged.  The veteran voiced no 
suicidal or homicidal ideation; there were no signs or 
symptoms of psychosis, no looseness of association, no flight 
of ideas, and the veteran denied any hallucinations.  PTSD 
was diagnosed.  

On VA examination in September 1998, the veteran reported 
feeling depression.  He complained of intrusive recollections 
of wartime events, recurrent and distressing nightmares, 
intense anxiety and distress, difficulty falling asleep, 
problems with concentration and an exaggerated startle 
response.  He stated that his symptoms had become worse in 
the last 12 months.  The veteran reported that he had a loss 
of interest in things he previously enjoyed, like fishing, 
and that he felt hopeless.  It was noted that veteran cried 
during his examination on several occasions.  On examination, 
it was noted that the veteran was well groomed, did not have 
good eye contact, had slow speech, had a depressed mood and 
had a constricted affect.  He was oriented to time, place, 
person and situation.  The veteran denied suicidal ideation, 
but reported feeling worthless.  His thought processes were 
logical, goal directed, and coherent.  His remote memory was 
noted to be slightly impaired and his short-term memory was 
noted to be impaired.  The examiner found that the veteran 
had a current diagnosis of major depression without psychotic 
features, recurrent; moderate to severe generalized anxiety 
disorder; and PTSD.  It was opined that the veteran was 
moderately to severely impaired, and it was stated that 
within the last 12 months the veteran's symptoms had become 
worse.  The Axis I diagnosis was, PTSD, major depressive 
disorder, recurrent without psychotic features; generalized 
anxiety disorder.  The GAF was 45.  

In a December 1998 addendum to the September 1998 VA 
examination, the examiner stated that the veteran's PTSD had 
become worse based on his hospitalization, and the examiner's 
review of the medical reports.  It was reported that the 
veteran's major depression and generalized anxiety disorder 
could be secondary to his current biopsychosocial stressors 
and medical problems, or may be indirectly related to 
worsening PTSD symptoms.  The examiner stated that the GAF 
for 1998 was 45; for 1997 it was 50; for 1996, it was 45; and 
for 1995 it was 45.  The examiner indicated that the GAF for 
1998 was based on his interview in September 1998 but that 
the scores for 1995, 1996, and 1997 were speculation based 
upon reviewing the chart and history gathered.  

The veteran was hospitalized in February 1999, and he 
reported that he had become more irritable lately and had hit 
his wife twice, once bruising her hand.  He denied a positive 
startle response and intrusive ideas of reference.  The 
veteran was alert, and appropriately dressed and groomed.  He 
avoided eye contact, and his mood was depressed.  His affect 
was shallow.  Insight and judgment were fair.  The discharge 
diagnosis was PTSD, partner relational problem.  

In June 1999, the VA examiner who saw the veteran in 
September 1998 offered another addendum related to his 
December 1998 addendum.  It was stated that after reviewing 
the records, both major depression and generalized anxiety 
disorder were related to the veteran's PTSD.  

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  38 
U.S.C.A. § 5110(g) (West 1991).  In other words, the Board 
must review the evidence dated prior to November 7, 1996, 
only in light of the old regulations, but must review the 
evidence submitted after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability. Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted for impairment less than 
criteria for a 30 percent evaluation, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
where there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, a total rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 
9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994). 
The Board is bound by this interpretation of the term 
"definite." See 38 U.S.C.A. § 7104(c).

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The revised regulations provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is awarded for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.  

The Rating Period From December 1995

The evidence of record shows that the veteran's PTSD more 
nearly reflects the rating criteria for a 50 percent rating 
under the prior rating criteria, in that his symptoms at the 
time, reflected considerable industrial impairment.  In this 
respect, while in January 1996, the veteran had intrusive 
thoughts and increased anxiety, he denied a history of 
hallucinations suicidal ideation or homicidal ideation.  He 
was alert and oriented, and he reported that he socialized 
with friends daily and enjoyed being with people.  The Board 
notes that the veteran reported in March 1996 that he had 
sleep problems and was becoming distant from his wife.  He 
had a GAF of 45, which is indicative of serious symptoms.  In 
addition, the examiner noted that the veteran had PTSD that 
was of moderate severity.  

The Board finds that this evidence more nearly approximates 
the criteria for a 50 percent evaluation under the old 
criteria.  There is no showing of severe impairment and thus 
a rating beyond 50 percent is not supported by the record.  
In this regard the Board notes that the veteran was alert and 
oriented in all spheres, no looseness of association, no 
suicidal or homicidal thoughts and the veteran had an 
adequate level of insight and judgment ability.  

The Board finds that the old criteria are more favorable to 
the veteran than the new when considering the evidence of 
record after November 1996. This is so since there is no 
showing of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

When the veteran was examined by VA in December 1996 and 
December 1997, the evidence reflects no more than 
considerable impairment under the old criteria.  In this 
respect it is noted that in December 1996, the veteran had 
hit a family member on one occasion and had a long history of 
abusing his wife.  In December 1997, while he reported 
irritability, sleep difficulties, and suicidal and homicidal 
thoughts, he also reported having several friends, that he 
went fishing and that he enjoyed going to church and going 
shopping.  He had no paranoia or hallucinations, was oriented 
times 4, had good judgment and a full affect.  These findings 
support an increased evaluation to 50 percent only since 
while they reflect considerable impairment, serious 
impairment is not shown.  


The Rating Period from March 1998

VA outpatient treatment record show that the veteran 
exhibited suicidal ideation in March 1998 and that he was 
hospitalized.  In September the veteran reported that he had 
lost interest in fishing and other things he previously 
enjoyed and the examiner noted that the veteran's symptoms 
had worsened over the last 12 months.  The examiner found 
moderate to severe impairment and the GAF was 45, which 
reflects serious symptoms.  The examiner supported his 
findings in two addenda.  Further evidence in 1999 reflects 
that the veteran hit his wife on two occasions.  On recent 
examination it was noted that he cried often during the 
interview.  The Board finds that the veteran's symptoms more 
nearly approximate the criteria for a 70 percent rating under 
the old criteria or the new criteria.  The veteran's 
disability has worsened according to his VA examiner.  It is 
noted that the veteran has depression which affects his 
ability to function independently, he has periods of 
unprovoked irritability with violence.  The Board finds that 
from the period beginning in March 1998, the veteran's 
symptoms more nearly approximate the criteria for a 70 
percent evaluation under the old criteria in that his 
symptoms may be characterized overall as severe or under the 
new criteria as noted above.  

A rating beyond 70 percent is not warranted under either the 
old or the new criteria.  That is, there is no showing of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, or that the veteran is demonstrably unable 
to obtain or retain employment.   Neither does the record 
show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
this regard, the veteran was noted to be oriented times 4, 
with logical thought processes that were goal directed and 
coherent.  

In concluding, the Board also finds that an increase on an 
extraschedular basis beyond that granted above is not 
warranted.  The Code of Federal Regulations, at 38 C.F.R. § 
3.321(b) (1999), provides that, in "exceptional case[s], 
where the schedular evaluations are found to be inadequate, . 
. . an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities . . ." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an exceptional 
or unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  


ORDER

An increased evaluation to 50 percent is granted for PTSD 
from December 1995 subject to the regulations governing the 
award of monetary benefits..  

An increased evaluation to 70 percent is granted for PTSD 
from March 1998, subject to the regulations governing the 
award of monetary benefits.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

